| L 4

1

Case 1:18-cv-03699-ALC Document 45 Filed 10/15/18 Page 1 of 7

UNITED STATES DISTRICT COURT
SHOUTREN DISTRICT OF NEW YORK

i
oe

 

ISRAEL FARKASH,
Plaintiffs,
- against -

FIVE STAR’ TRAVEL  INC., KALMAN:
EISDORFER, RACHEL EISDORFER, AHRON :
MORDECHI GLAUBER a/k/a AHRON :
MORDEHAI FRIEDMAN, MIRIAM GLAUBER, :
YONAH GLAUBER, G&G QUALITY CLOTHING :
INC., FILLMORE CT INC., J.T. Ruhaipari :
Vamszabadteriileti Korlatolt Felelésségii Tarsasag, :
ELUZER HORVITZ, SHULEM HOROWITZ, : ;
SHIMON DAVID DAVIDOVIZ, FRIDA :
DAVIDOVIZ, NUCHEM WELTZ, EIZIK BRAUN, :
DOV PINCHAS SEGAL, JOHN DOE #1: through :

#60, and# JANE DOE 1 through # 60,

Defendants.

 

 

g ne 2018 woeinss AN 10: 52

cw tadeh ene]
ipbs ATG has

£
ee

 

iL

Civil Action No.
CV18-cv-3699 (ALC)(KHP)

NOTICE OF
VOLUNTARY
DISMISSAL

USDC SDNY

DOCUMEN

ELEC ON! CALLY FILED
DOCH

DATE | sep: Ld -fS 7

al

  

Plaintiffs, ISRAEL FARKASH, pursuant to Rule 41(a)(1)(A)(i), hereby give notice, due to The

FINANCIAL DEATH SENTENCEENTERED plaintiff were facing a as the result of Defendants

extortion in an upright malicious witch hunt to death, they had no choice but enter an agreement

which include this dismissal. the above-captioned action is therefore voluntarily dismissed, as

against all defendants.

As detailed further below ISRAEL FARKASH and the Company (Daskal Hamerkaz L

'Halbasha Americait) were facing a FINANCIAL DEATH SENTENCEENTERED as the result
} I 1 A l

Case 1:18-cv-03699-ALC Document 45 Filed 10/15/18 Page 2 of 7

of Defendants extortion in an upright malicious witch hunt to death, they had no choice but enter

an agreement which include this dismissal.

WHEREAS plaintiff ISRAEL FARKASH, brought this action against the Defendants, to
recover damages which suffered as a result of the defendants' conspiracy and scheme to defraud
pursuant to the Racketeering Influenced Corrupt Organizations Act, 18 U.S.C. § 1961, et seq
(RICO); violating of 18 U.S. Code § 1951 -2 Hobbs Act Extortion, By Force, Violence, Or Fear;
Money Laundering; IRS Fraud; Bank Fraud; Customs fraud; Mail Fraud Under 18 U.S.C. § 1341;
Wire Fraud Under 18 U.S.C. § 1343; 18 U.S. Code § 2315; 18 U.S. Code § 2315, 18 U.S. Code §
1952 Interstate and foreign travel or transportation in aid of racketeering enterprises ; and 28

U.S.C. §1331, and

WHEREAS All the claims duly sold, assigned and transferred to Israel Farkash by Company
(Daskal Hamerkaz L 'Halbasha Americait) and plaintiff ISRAEL FARKASH is a judgment

creditor, against said Company (Daskal Hamerkaz L 'Halbasha Americait)

WHEREAS In further of The Defendants’ Scheme To Defraud The Plaintiff And To Obtain His

Property Through Extortion A meeting called by the trustee Eitan Erez esq took please on
7/23/2018 at said meeting were present the trustee Eitan Erez. esq., Benaihu Lebel esq., Raz
Mengel esq. David Rutner and Bruchi Koftail. at said meeting David Rutner and Bruchi Koftail
did extremely well-informed the trustee Eitan Erez esq., Benaihu Lebel esq., Raz Mengel esq.
about the outstanding balance due and owing to Israel Farkash and that the total debt to all

creditors is around of seven million shekel
 

10.

Case 1:18-cv-03699-ALC Document 45 Filed 10/15/18 Page 3 of 7

On August 1, 2018 Israel Farkash had sent a detailed eMail to the trustee Eitan Erez esq., Benaihu
Lebel esq., Raz Mengel esq., (1) demanding to stop damaging the company “DASKAL
AMERICAN FASHION CENTER LTD” by their nefarious activities (2) about the outstanding
balance due and owing to Israel Farkash including but not limited to, that a final judgment of
New York Supreme Court of the sum $1,500,000.00 one and a half million dollars will be

presented to them shortly,

On August 2, 2018 the trustee Eitan Erez esq., Benaihu Lebel esq., Raz Mengel esq. replied to
Israel Farkash’s eMail, The argument, started somewhat objectively at first, became in following

polemic, upright malicious: a witch hunt to death begins.

Stating that thy deny his claim a blatant attempt to deprive a creditor of payment. lying to hide

their nefarious motives to steal the business.

On August 2, 2018 the trustee Eitan Erez esq., Benaihu Lebel esq., Raz Mengel esq. filed a
motion for _ stay all proceedings against the company Daskal American Fashion center said
motion didn’t include the outstanding balance due and owing to G&G and Israel Farkash
namely the sum $1,500,000.00 one and a half million dollars. a fraudulent act by the trustee
intended to deprive a creditor of payment for their blatantly obvious purpose so as G&G would

be able to steal the Hamerkaz company.

On August 6, 2018 the bankruptcy court issued an order setting a hearing on 8/9/2018 said
order stated that the trustee must give notice to all creditors 24 hours prior so as to give all

creditors an opportunity to prepare their objections on 8/8/2018 needless to say that the trustee
11.

| | 1 7 TT

Case 1:18-cv-03699-ALC Document 45 Filed 10/15/18 Page 4 of 7 ~

Eitan Erez esq., Benaihu Lebel esq., Raz Mengel esq. didn’t notify Israel Farkash. And instead an
upright malicious witch hunt to death begins

Now when the Company (Daskal Hamerkaz L 'Halbasha Americait) was facing a FINANCIAL
DEATH SENTENCEENTERED as the result of Defendants extortion and in an upright malicious

witch hunt to death, plaintiffs had no choice but enter an agreement which include this dismissal.

Dated: Brooklyn, NY
September 26, 2018

 

Israel Farkash,
Plaintiff ProSe

1909 New York Avenue
Brooklyn, NY, 11210
} J i J

Case 1:18-cv-03699-ALC Document 45 Filed 10/15/18 Page 5 of 7 aa

UNITED STATES DISTRICT COURT
SHOUTREN DISTRICT OF NEW YORK

ISRAEL FARKASH, :
Plaintiffs, : 18-cv-03699 (ALC)
- against - :

AHRON MORDECHI GLAUBER a/k/a AHRON MORDEHAI :
FRIEDMAN, MIRIAM GLAUBER, YONAH GLAUBER, G&G :
QUALITY CLOTHING INC., FILLMORE CT INC., J.T. :
Ruhaipari Vamszabadteriileti Korlatolt Felelésségi Tarsasag, :
ELUZER HORVITZ, SHULEM HOROWITZ, SHIMON :
DAVID DAVIDOVIZ, FRIDA DAVIDOVIZ, NUCHEM : CERTIFICATE OF SERVICE
WELTZ, EIZIK BRAUN, DOV PINCHAS SEGAL, JOHN DOE :
#1: through #60, and # JANE DOE 1 through # 60, :

Defendants.

 

CERTIFICATE OF SERVICE

The undersigned Aron Berlin certifies under penalties of perjury as follows:
that on October 14, 2018 I served a copy of the annexed Notice of voluntarily dismissal by
depositing same, enclosed In a properly addressed postage-paid envelope, in an official
depository under the exclusive care and custody of the United States Postal Service within the
State of New York, upon:

Avrom R Vann

Avrom R. Vann, P.C.

420 Lexington Avenue - Suite 2400
New York, NY 10170

Wersky Plic

747 THIRD AVENUE " 32 ND FLOOR
NEW YORK , NEW YORK 10017
TEL: 212-425-0149

DATED: BROOKLYN, NEW YORK
October 14, 2018 EO ae

Aron Berlin
es ee | " 4

 

 

Case 1:18-cv-03699-ALC Document 45 Filed 10/15/18 Page 6 of 7

     

 

SONY HBGH Ede Bid |
UNITED STATES DISTRICT COURT OLA UGE
SHOUTREN DISTRICT OF NEW YORK “
DBOGT 19, BADE SE.
ISRAEL FARKASH, ; -
Plaintiffs, : 8-ev-03699 (ALC) mL ATs
- against - : Us Ul ta iu v COURT

wh Le, PRL OP,

AHRON MORDECHI GLAUBER a/k/a AHRON MORDEHAI :
FRIEDMAN, MIRIAM GLAUBER, YONAH GLAUBER, G&G :
QUALITY CLOTHING INC., FILLMORE CT INC., J.T. :
Ruhaipari Vamszabadteriileti Korlatolt Felelésségii Tarsasag, :
ELUZER HORVITZ, SHULEM HOROWITZ, SHIMON :
DAVID DAVIDOVIZ, FRIDA DAVIDOVIZ, NUCHEM : CERTIFICATE OF SERVICE
WELTZ, EIZIK BRAUN, DOV PINCHAS SEGAL, JOHN DOE :
#1: through #60, and # JANE DOE 1 through # 60, :

Defendants.

 

CERTIFICATE OF SERVICE

The undersigned Aron Berlin certifies under penalties of perjury as follows:
that on October 14, 2018 I served a copy of the annexed Notice of voluntarily dismissal by
depositing same, enclosed In a properly addressed postage-paid envelope, in an official
depository under the exclusive care and custody of the United States Postal Service within the
State of New York, upon:

Avrom R Vann

Avrom R. Vann, P.C.
420 Lexington Avenue - Suite 2400
New York, NY 10170

Wersky Pllc

747 THIRD AVENUE " 32 ND FLOOR
NEW YORK , NEW YORK 10017
TEL: 212-425-0149

DATED: BROOKLYN, NEW YORK

October 14, 2018 4 few

Aron Berlin
Israel Farkash

intiff Pro Se

Pla

aw

w
3
Cc.
oO
>

<

x
See
O
>
S

®
=
D
°
H
Soe

Daniel Patrick Moynihan

U.S. Courthouse
-~ 500 Pearl Street

New York, New York 10007

 
